Title: From John Adams to Benjamin Rush, 23 August 1805
From: Adams, John
To: Rush, Benjamin



My dear old Friend
Quincy August 23d. 1805.

Your favour of the 14th gives an exact Analysis of Pennsylvania and its Parties: and from it, a probability results, that the Old Constitution will be revived. But, for what reason do you call it Dr. Franklins? I always understood it to be the Work of Cannon, Matlack, Young and Paine, and that Franklin, though President of the Convention, had no greater hand in its fabrick than the painted head of a Ship has in her Pilotage and navigation. I remember to have heard, that during my Absence from Congress, either before its departure from Phyladephia in 1777 or after its Arrival in Baltimore Motions were made by R. H. Lee and Mr. Samuel Adams, for Sending fresh Instructions to Dr Franklin Mr Deane and Mr Arthur Lee, authorizing them to offer to the French Court Some Additional Articles of Alliance, Warranty or Privilidges in trade, which at my Instance had been carefully avoided in the Plan of the Treaty and in the first Instructions. I Should be very much obliged to you, if you can recollect and write me the particulars.
I am extreamly Sorry you relinquished your design of Writing Memoirs of the American Revolution. The burning of your Documents was let me tell you, a very rash Action, and by no means justifiable upon good Principles. Truth, Justice and Humanity are of eternal Obligation and We ought to preserve the Evidence, which can alone Support them—I do not intend to let every Lye impose upon Posterity.
You rank Colonel Hamilton among the Revolutionary Characters. But why? The Revolution had its beginning its middle and its End before he had any thing to do in public affairs. Col. Reed, Col. Harrison and Mr Edmund Randolph were Secretaries to General Washington before Hamilton was in his Family, as an Aid du Camp or Scribe. I never knew that Such a Man or Boy was in his Suite, nor did I ever hear the Name of Hamilton, till after the Evacuation of New York this Boy came forward a bawling Advocate for the Tories. Then Smith Humphreys and Hamilton, were first talk’d of as Aids. They were all Advocates for the Tories, and honorably and justly So because the Tories had clear right to the Stipulations of the Treaty of Peace. Hamiltons Zeal in their favour procured him their Votes and Interest not only in the City of New York but all over the Continent as long as he lived. He quitted the Army for a long time as I have heard, in a Pet and a Miff with Washington. Great Art has been used to propagate an Opinion that Hamilton was the Writer of Washingtons best Letters and most popular Addresses: especially that to the Governors of the States on his resignation of his Command of the Army. This I know to be false. It was the joint production of Col. Humphries and another Gentleman a better Writer and more judicious Politician, whom I will not name at present.
The Revolution began in Strict Exactness from the Surrender of Montreal in 1759. It took a gloomy and dreadful form in 1761 So as to convince me at least that it would be inevitable.  It continued, till 1776,  when on the fourth of July it was completed. The Parts We acted from 1761 to 1776 were more difficult more dangerous and more disagreable than all that happened afterwards till the peace of 1783. I know therefore of no fair title that Hamilton has to a revolutionary Character.
You Say that Washington and Hamilton are idolized by the Tories.—Hamilton is: Washington is not. To Speak the truth they puffed Washington like an air Balloon to raise Hamilton into the Air. Their preachers, their orators, their Pamphlets and Newspapers have Spoken out and avowed publicly Since Hamiltons death, what I very well knew to be in their hearts for many Years before, vizt—that Hamilton was every thing and Washington but a Name. Even as our Massachusetts Democrats have last year been left to acknowledge that Mr Handcock was a Cypher and Mr Sullivan the figure. Both with as much falsehood as ingratitude.
The “quantum profuisti de fabula Christi of Leo the tenth which you apply to the funding System with So much Ingenuity, I cannot think applicable with Strict Justice. I know not how Hamilton could have done otherwise. To be Sure it was a very lucrative turn of affairs to Some people. Hamiltons Talents have been greatly exaggerated. His Knowledge of the great Subjects of Coin and Commerce, and their intimate Connection with all departments of every Government, especially Such as are So elective, as ours was very superficial and imperfect. He had derived most of his Information from Duer, who was a Brother in Law of Mr Rose, the Deputy Secretary of the Treasury under Mr Pitt. Duer had been long Secretary to the Board of Treasury. Lee Osgood and Livingston were all Men of Abilities and kept the Books of the Treasury in good order. Duer became assistant Secretary of the Treasury to Hamilton. Our old Treasury under the old Congress had its Register its Auditor &c. So that little Alteration was made besides abolishing the Board and placing a Secretary in its Stead. Wolcotts indefatigable Industry with a Seven Years experience at the Connecticutt Pay Table, came in Aid of Hamilton and Duer. So that I See no extraordinary reason for so much exclusive glory to Hamilton. I have never had but one opinion of Banks. One national Bank with a Branch for each State, the whole inexorably limited to ten or fifteen millions of Dollars, is the Utmost length to which my Judgment can go. The Army was none of my Work. I only advised a few Companies of Artillery to garrison our most exposed forts that a Single frigate or Picaroon Privateer might not to take them at the first assault. Hamiltons Project of an Army  of fifty thousand Men, ten thousand of them to be horse, appeared to me to be proper only for Bedlam. His friends however in Senate and the House embarassed me with a Bill for more Troops than I wanted.
When I first took the Chair I was extreamly desirous of availing myself of Mr Madisons Abilities Experience, Reputation and amiable qualities. But the violent Party-Spirit of Hamiltons Friends, jealous of every Man who possessed qualifications to eclipse him prevented it. I could not do it without quarrelling outright with my Ministers whom, Washingtons Appointment had made my Masters, and I gave it up. Yet Hamilton himself intrigued in a curious manner, which I may perhaps explain hereafter, if you desire it. Colonel Burr is another, whom I was desirous of making a Brigadier General. I proposed it to Washington, who said “he had reason to believe that Burr would make a good officer: But the question was whether he would not be too good at Intrigue.” I have reason to believe that Washington proposed it to Hamilton and that he prevented it. My Reason for this  belief I will also give you if you wish to know it. Upon Second thought, as I have paper enough I may as well tell you now:—Col Burr, visited me at Phyladelphia as he always did When he came near me, and asked me whether I had Authorised Hamilton to propose to him an Appointment in the Army? As I never had mentioned or Suggested the Idea to Hamilton I answered No.—Burr Said that Hamilton had frequently of late asked him, what he thought of an Appointment, and whether he could cordially cooperate with Washington. Burr Said he Answered that he dispized Washington, as a Man of no Talents and one who could not Spell a Sentence of common English. I reproved Burr for this folly and Said his Prejudices made him very unreasonable, for to my certain Knowledge Washington was not So illiterate. Burr Said he was determined the first time he Saw me, to ask me whether Hamilton had been moved by me, or whether his questions to him were insidious. I explained nothing to Burr and he knows not to this day, that I ever mentioned him or thought of him for a Appointment. My Conclusion is however, that, Washington had mentioned it to Hamilton, but his Jealousy of Burr would not allow him to consent.
Affections between the Families as usual. Injunctions will be observed.
J. Adams